Citation Nr: 0516620	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  95-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to February 
1977.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon.  In April 1998 and in July 2003, the Board 
remanded the claims for further development.

The issue of service connection for a neck disorder is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The herniated nucleus pulpous at L5-S1 was manifested to 
a compensable degree within one year of active duty.

2.  Left leg sciatica is associated with the herniated 
nucleus pulpous at L5-S1.


CONCLUSIONS OF LAW

1.  The herniated nucleus pulpous at L5-S1 may be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

2.  Left leg sciatica was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the February 1994 rating decision was 
promulgated did the agency of original jurisdiction (AOJ) in 
July 2001 provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist her in obtaining 
evidence necessary to substantiate her claims.  The veteran 
was notified that she should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ adjudication of the claims, the 
veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  Moreover, the AOJ 
obtained additional VA medical records.  Also, the veteran 
was afforded a VA examination.  The timing-of-notice error 
was sufficiently remedied by the process carried after the 
VCAA letters so as to provide the veteran with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  The timing-of-notice error was 
thus nonprejudicial in this case because the error did not 
affect the essential fairness of the adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military during 
active service and as a military dependent and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The veteran submitted a statement from a private 
chiropractor.   In May 1998 and March 2003 letters, the AOJ 
asked the veteran to sign authorizations of release for 
private chiropractor records; the veteran did not respond.  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, no 
further duty with regard to obtaining private medical records 
is necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran was afforded a VA examination.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The AOJ fully complied with the directives of the April 1998 
and July 2003 Board remands.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran has not identified any recent 
treatment by VA or any other source.  In addition, the 
February 1994 and May 1995 rating decisions, the May 1995 
statement of the case (SOC), and the May 1996, August 1997, 
April 2003 and December 2004 supplemental statements of the 
case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  As for the duty to notify the veteran of 
an inability to obtain identified records, the veteran did 
not sign an authorization for release of her private 
chiropractor records.  Thus, there is no other evidence to 
obtain.  Moreover, in a February 2004 VCAA letter, VA asked 
the veteran to provide any evidence she had pertaining to her 
claims.  See 38 C.F.R. § 3.159(b)(1).

By a March 2005 letter, VA informed the veteran that her case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in her claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



II.  Factual background

The veteran's service medical records reflect that in 
November 1975 the veteran complained of low back myalgia with 
malaise.  The assessment was the flu syndrome.  On a June 
1976 periodic physical examination, she reported that she had 
or had had recurrent back pain.  The spine and lower 
extremities were normal.  At the January 1977 separation 
examination, the veteran denied having or having had 
recurrent back pain, neuritis, or paralysis.  The spine and 
lower extremities were normal.

From November to December 1977, the veteran was hospitalized 
at a military hospital as a military dependent.  She reported 
a history of left leg pain that began in March 1977.  She 
indicated that she had not had any previous back problems 
prior to the episode in March 1977.  Physical examination 
revealed tenderness over the sciatic nerve on the left.  The 
neurologic examination revealed no atrophy, but there was an 
obvious absence of the left Achilles' reflex.  The diagnosis 
was a herniated nucleus pulposus at L5-S1.  During the 
hospitalization, she underwent a partial hemi-laminectomy 
with excision of a herniated disc at the L5-S1 space.

The veteran underwent a VA general medical examination in 
August 1993.  The veteran complained of low back pain with 
sciatica.  Following a physical examination, the assessments 
included left leg pain.  The examiner noted that the veteran 
described pain radiating from her buttock to her left foot, 
which was consistent with sciatica.  The examiner indicated 
that there was no evidence of a peripheral neuropathy in the 
left lower extremity.

The veteran was afforded a VA spine examination in August 
1993.  She reported that her low back problems began in 1976 
while assisting in moving a helicopter.  She indicated that 
she did not seek any treatment during service for her 
symptomatology.  She noted that prior to her low back surgery 
in 1977, she had low back pain and left leg symptoms.  She 
reported that although the surgery helped alleviate her lower 
back discomfort and leg symptoms, she continued to have 
chronic symptoms.  She said that she presently had pain in 
the left lower extremity, which started in the buttock and 
ended in the lateral ankle.  She denied any numbness or 
tingling.  She described the leg pain as intermittent in 
nature, but reported a daily aching in the lower back.  She 
indicated that her neck symptomatology began six or seven 
months after her back surgery and without an injury.  She 
described stiffness and aching in her neck.  

Following physical examination, the diagnoses included the 
following: (1) a history of probable laminectomy and 
discectomy in the lumbosacral spine, following an apparent 
injury while on military duty; (2) residual chronic low back 
strain symptoms with some leg symptoms, secondary to the 
herniated disk; (3) chronic neck strain with no objective 
findings except for some reduction in the range of neck 
flexion; and (4) no neurologic deficits in the lower 
extremities, except for the very minimal weakness and reduced 
ankle reflex secondary to the herniated disk.  The examiner 
noted that the veteran did not have peripheral nerve problems 
other than the weakness and reflex changes associated with a 
herniated disk.  The examiner indicated that she still had 
some symptoms in the buttock and ankle that were suggestive 
of some chronic sciatic neuritis. 

In a September 1994 statement, a private chiropractor 
reported that the veteran's complaints were primarily neck 
and upper back pain and stiffness and occasional lower back 
complaints.  The chiropractor noted that an initial 
examination revealed a short right leg with additional 
subluxation of the lumbar spine and pelvis, resulting in 
scoliosis.  The chiropractor indicated that the upper spine 
(the cervical and thoracic regions) became excessively 
burdened by the constant and progressive compensation for the 
lower back dysfunction, thereby becoming symptomatic and 
chronically so.  The chiropractor stated that the cervical 
and thoracic symptoms would not be present if it were not for 
a pre-existing lower back injury she sustained.  The 
chiropractor noted that his records showed a 1977 partial 
laminectomy of L5 to relieve pressure from spinal nerve roots 
at that level.  The chiropractor opined that the pre-existing 
lower back injury had predisposed the cervical and thoracic 
regions to undergo excessive compensation and premature 
spinal degeneration, which was evidence on X-rays. 

The veteran underwent a VA examination in April 2003.  She 
reported that she had pain in her left leg during service but 
that nobody paid much attention to her complaint because she 
was pregnant at that time.  The examiner indicated that there 
were no notes in her service medical records regarding her 
leg, back, or neck pains.  The examiner noted that after the 
laminectomy in 1977, there was no record of her having back 
symptomatology for some period of time after that surgery.  
She reported that she currently had no low back 
symptomatology other than occasional low back pain about 
twice a month and occasional sciatic pain.  She stated that 
her main complaints were neck and upper back pains.

X-rays of the cervical spine revealed an approximate 50 
percent narrowing of C5-C6 disc space and a mild narrowing of 
the L5-S1 disc space.  Following a physical examination, the 
diagnoses were degenerative disc disease of the cervical 
spine at C5-C6 and degenerative disc disease and post-
operative laminectomy of L5-S1.  The examiner noted that the 
veteran did not have symptoms of back or neck pain in her 
service medical records.  The examiner indicated that the 
veteran had back surgery in November 1977 after being 
discharged from active service in February 1977 and that she 
went for a significant period of time without back 
complaints.  
The examiner opined that the neck and back disorders were 
probably less than likely related to service-time injuries or 
complaints.

III.  Service Connection

Service connection may be established for disability due to 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for an organic disease of the nervous system when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  Low Back Disorder

The veteran's service medical records reflect that the 
veteran had low back myalgia in November 1975 but the 
assessment was the flu syndrome.  On the June 1976 periodic 
physical examination, she reported that she had or had had 
recurrent back pain, but a low back disorder was not 
diagnosed.  At the January 1977 separation examination, the 
veteran denied having or having had recurrent back pain, 
neuritis, or paralysis, and low back or left lower extremity 
disorder was not diagnosed.  

The veteran was discharged from active duty in early February 
1977.  Sciatica due to a herniated nucleus pulposus is an 
organic disease of the nervous system within the meaning of 
38 U.S.C.A. § 1101.  The November and December 1977 
hospitalization records reflect complaints of left leg 
symptomatology less than two months after separation from 
active service.  A herniated disc at L5-S1 was found during 
that hospitalization.  The August 1993 VA spine examiner 
opined that the post-service laminectomy and discectomy in 
the lumbosacral spine were related to an apparent injury 
while on military duty.  Also, the April 2003 VA examiner the 
back disorder was probably less than likely related to in-
service injuries or complaints.  In regard to that opinion, 
the Board notes that the examiner indicated that the veteran 
went for a significant period of time without back complaints 
after discharge from active duty in February 1977.  As the 
hospitalization records reflect that the veteran reported 
symptomatology beginning within two months of discharge from 
active duty, the opinion of the April 2003 VA examiner is of 
limited value.  In short, the presumption of service 
connection for herniated nucleus pulposus at L5-S1 with 
associated left sciatica has not been rebutted.  Therefore, 
service connection for post-operative residuals of a 
herniated nucleus pulposus at L5-S1 with left sciatica is 
warranted.

In the alternative, if the herniated nucleus pulposus at L5-
S1 with sciatic neuritis were determined not to be an organic 
disease of the nervous system, the Board would still grant 
service connection.  Again, it is clear from the reliable 
evidence that the appellant had symptoms in a remarkably 
brief time following separation from service.  The appellant 
also voiced back complaints during service.  Although she has 
varied her post-service reports regarding onset, there is 
sufficient evidence upon which to conclude that the first 
manifestations of the herniated nucleus pulposus at L5-S1 
were during active duty.

B.  Left Leg Disorder

The Board concludes that the left leg sciatica is part and 
parcel of the herniated nucleus pulposus at L5-S1.  However, 
current rating standards provide for rating limitation of 
motion of the lumbar spine separately from neurologic deficit 
of the lower extremities.  Service connection for left leg 
sciatica is warranted.


ORDER


Service connection for post-operative residuals of a 
herniated nucleus pulposus is granted.

Service connection for left leg sciatica is granted.



REMAND

The private chiropractor in a September 1994 statement opined 
that the post-operative residuals of the herniated nucleus 
pulposus at L5-S1 predisposed the cervical spine to undergo 
excessive compensation and premature spinal degeneration.  A 
medical opinion is necessary to confirm the opinion of the 
chiropractor.

Accordingly, this case is remanded for the following:

The AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of the current 
cervical spine disabilities.  The 
examiner should review the September 1994 
statement of the private chiropractor.  
The examiner should opine on whether it 
is as least as likely as not that the 
post-operative residuals of the herniated 
nucleus pulposus at L5-S1 caused or 
aggravated any current chronic neck 
strain and the degenerative disc disease 
of the cervical spine at C5-C6.







If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


